Gary R. Henrie Attorney at Law 3518 N. 1450 W. Telephone:801-310-1419 Pleasant Grove, UT84062 E-mail:grhlaw@hotmail.com October 23, 2015 Via EDGAR THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Mr. Larry Spirgel Assistant Director Division of Corporation Finance Washington, D.C. 20549-0404 Re:Meganet Corporation Form 10-K for Fiscal Year Ended March 31, 2015 Filed September 3, 2015 Form 10-Q for Fiscal Quarter Ended June 30, 2015 Filed September 22, 2015 File No. 333-176256 Dear Mr. Spirgel: This correspondence will document that Meganet Corporation (the “Company”) and the SEC staff have agreed that the Company will respond to the staff’s comment letter dated September 24, 2015, by October 23, 2015, and that response by that date will be acceptable to the staff. Very truly yours, /s/ Gary R. Henrie Gary R. Henrie Outside Counsel to the Company
